1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     DAVID BRYAN TURNER, JR.,                           CASE NO. 19cv268-LAB (BLM)
11
                                         Plaintiff,
12                                                      ORDER DISMISSING COMPLAINT
                          vs.                           WITHOUT PREJUDICE
13
     COUNTY OF SAN DIEGO, et al.
14
                                     Defendants.
15
16
            Plaintiff David Turner brings this suit against a series of unrelated defendants
17
     alleging that each of them violated his constitutional rights. As best the Court can discern,
18
     Turner’s complaint makes the following allegations:
19
               On an unspecified date, San Diego Metropolitan Transit System officers
20              issued Turner a citation for failing to pay a trolley fare. When he was
                unable to sign the citation due to a broken hand, the MTS officers told
21              him he was going to jail. San Diego County Sheriff’s deputies placed
                him in overly tight hand cuffs, “slammed” his face, and re-broke his hand.
22
23             One week after the MTS encounter, Turner was stopped and arrested
                by the Harbor Police. The officers took him to the hospital for treatment,
24              but did so (again) in overly tight hand cuffs. Once Turner arrived at the
                hospital, the “police pulled [his] pants down[,] grabbed his ass, and stuck
25
                something into his buttocks.” Turner was transferred to the San Diego
26              Central Jail, where he was sexually abused.

27              On an unspecified date, El Cajon police arrested Turner, placed him in
                overly tight hand cuffs, and seized his bag. Once in jail, the officials
28



                                                  -1-
1                failed to give him a property slip for the bag, which resulted in the loss
                 of his personal property.
2
3               On a separate occasion, El Cajon police assaulted Turner at a 7/11
                 store.
4
                On an unspecified date, he was subjected to excessive force by
5                “Food4Less” and the “Euclid Ave. Police.” No additional details are
6                provided.

7            In addition to straining credibility, Turner’s claims violate the FRCP’s prohibition

8    against joining unrelated claims and defendants in the same suit. While a plaintiff may

9    join multiple claims if they are all against a single defendant, unrelated claims against

10   different defendants must be pursued in separate lawsuits. See George v. Smith, 507

11   F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different defendants belong in

12   different suits.”).   Turner’s complaint runs afoul of this rule by alleging a series of

13   implausible constitutional violations against unrelated entities: the MTS, the San Diego

14   County Sheriff, the Harbor Police, the El Cajon Police Department, Food4Less, and

15   others.

16           Because Turner has moved to proceed IFP, the Court is required to screen and

17   dismiss his complaint to the extent it is “frivolous or malicious” or “fails to state a claim on

18   which relief may be granted.” 28 U.S.C. § 1915(e). Each of Turner’s claims lacks basic

19   details that would allow the Court to determine whether it is plausible. For instance,

20   Turner does not provide the dates on which any of the alleged violations took place or the

21   names of any of the officers involved. The allegations are also internally inconsistent—

22   Turner states that he is indigent and has moved to proceed IFP, but yet alleges that the

23   reason he failed to pay the trolley fare was because “someone had taken $900,000 out

24   of his [bank] account.” Complaint, Dkt. 1, at 3. In short, despite naming numerous

25   defendants, Turner has failed to plausibly plead a constitutional violation against any of

26   them.

27           Turner’s complaint is DISMISSED WITHOUT PREJUDICE.                    He may file an

28   amended complaint, but must limit the claims in his amended complaint to a single



                                                  -2-
1    incident and/or a single defendant. If he chooses to amend, he must do so no later than
2    March 26, 2019 and must provide additional facts to support whichever claim he chooses
3    to pursue. For starters, he should specify the date on which the incident occurred, the
4    location of the incident, the names of the officers involved, and any other pertinent details.
5    If he cannot provide these basic facts supporting his claim, he should not amend. If he
6    chooses to amend, he should also explain in detail his allegation that someone took
7    “$900,000 out of his [bank] account.” The Court defers ruling on Turner’s motion to
8    proceed IFP, (Dkt. 2), pending a more complete explanation of this incident and his
9    financial situation.
10          IT IS SO ORDERED.
11   Dated: March 4, 2019
12                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
